Citation Nr: 0942114	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain. 

2.  Entitlement to service connection for arthritis of the 
thoracic spine. 

3.  Entitlement to service connection for atrial 
fibrillation, to include as due to Agent Orange exposure or 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The  Veteran had active service from September 1957 to 
September 1960 and November 1962 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO, in part, denied 
service connection for lumbar strain, arthritis of the 
thoracic spine, bilateral hearing loss (claimed as right ear 
hearing loss), and atrial fibrillation, to include as due to 
Agent Orange exposure. 

On the Veteran's May 2005 Substantive Appeal VA-9 he asserted 
that his atrial fibrillation was caused by his service-
connected diabetes mellitus.  In the case of Robinson v. 
Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006), which held that 
"although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim."  Therefore, the 
Board will adjudicate the claim both on a presumptive service 
connection basis and as secondary service connection. 

In February 2008 the Board remanded the issues listed on the 
title page to the RO via the Appeals Management Center (AMC) 
for further development. 

The issue of service connection for bilateral hearing loss is 
remanded to the RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran was treated during service for low back pain; 
however he was not diagnosed with a chronic low back disorder 
and his 1979 discharge examination evaluated his spine as 
"normal."

3.  A low back disorder was not diagnosed until years after 
separation from service, and the competent medical evidence 
of record is against a finding that any currently diagnosed 
lumbar strain is related to active service.

4.  A disorder of the thoracic spine, including arthritis of 
the thoracic spine, was not shown during service, at 
separation, or within a year after service, and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed thoracic spine 
disorder is related to active service.

5.  The Veteran is not shown to have manifested complaints or 
findings referable to atrial fibrillation in service or for 
many years thereafter, and the weight of the competent 
medical evidence is against a finding that atrial 
fibrillation first diagnosed years after service is related 
to service.  

6.  The currently demonstrated atrial fibrillation cannot be 
presumptively linked to herbicide exposure; the medical 
evidence of record is against a finding that atrial 
fibrillation is causally related to any aspect of the 
Veteran's period of active service including that performed 
in the Republic of Vietnam.  

7.  The currently demonstrated atrial fibrillation is not 
shown to have been caused or aggravated by the service-
connected diabetes mellitus.



CONCLUSIONS OF LAW

1. Lumbar strain is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  Arthritis of the thoracic spine is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).  

3.  Atrial fibrillation is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it 
be presumed to be due to Agent Orange exposure or proximately 
due to or the result of the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e), 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
May 2003, December 2004, February 2005, and March 2008 
correspondences. These letters detailed to elements of a 
service connected claim, described the evidence and 
information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in March 
2008 and March 2009 letters. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations as recently as April 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims decided below.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbar Strain and Arthritis of the Thoracic Spine 

The Veteran contends that his currently diagnosed lumbar 
strain and arthritis of the thoracic spine had their onset 
during military service. 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for both lumbar strain and 
arthritis of the thoracic spine.  

A careful review of the Veteran's service treatment records 
revealed no evidence or diagnosis of arthritis of the 
thoracic spine or any complaints related to the Veteran's 
thoracic spine during service.  The Veteran's service 
treatment records revealed that in April 1975 and August 1979  
he was treated for low back pain.  In April 1975 his low back 
pain was thought to have been possibly associated with 
hemorrhoids and a chronic low back disorder was not noted at 
that time or at anytime during service.  The Veteran's 
October 1979 discharge examination evaluated the Veteran's 
spine as "normal."  Chronic problems with the low back or 
thoracic spine were not shown during service or at 
separation.  

Post-service VA and private treatment and examination reports 
reflect that the Veteran has subjectively reported back pain 
since January 1980, two months after service discharge.  At 
his January 1980 VA examination, however, he was found to 
have normal motion of the lumbar spine and normal joint 
contours.  It was noted that he had no muscle spasm or 
tenderness in his low back.  Complaints of low back pain were 
seen on a number of treatment records, but diagnoses were not 
provided.  In January 1988 he was seen for complaints of low 
back pain, and the diagnosis was low back pain.  In December 
2000, VA diagnosed the Veteran with lumbar strain and muscle 
spasms.  At that time he reported stiffness and problems with 
getting out of bed and getting in and out of the car.  X- ray 
studies of the thoracic spine, performed at Tyndall Air Force 
Base in August 2002, showed degenerative changes of the 
thoracic spine (See, December 2000 VA treatment report and 
private X-rays of the thoracic spine, dated in August 2002, 
respectively.)  

In February 2008, the Board remanded these matters for the 
specific purpose of affording the Veteran an examination to 
determine whether any current low back or thoracic spine 
disability was related to service.

On VA examination in April 2009, the examiner noted that no 
specific injury was recalled or documented in the claims 
file.  The examiner noted under history of current medical 
complaints, that the Veteran indicated his lumbar spine was 
episodic since service.  The examiner noted the fact that the 
Veteran was seen during service in April 1975 for low back 
strain, and the fact that no back complaints were noted on 
the 1979 examination prior to separation.  The examiner also 
reported the following pertinent history over the years since 
service:  09/1982 lumbar strain; 02/1983 right sciatica; 
02/1985 multiple complaints, diagnosed with muscle 
contraction headache; 01/1998 multiple complaints, no 
diagnosis; 08/1992 upper back pain with diagnosis of 
bronchitis; and 08/2002 chest X-ray shows thoracic spine 
degenerative joint disease.  The examiner noted the Veteran's 
reports of lower thoracic and upper lumbar pain, without 
radiation, weekly, for duration of up to two days.  The 
Veteran also reportedly indicated a flare up in 1988 or 1989 
in which he bent over at work and was unable to straighten 
up.  This reportedly required urgent chiropractic treatment, 
but resolved in a few days.

Physical examination revealed that the veteran had normal 
posture and gait for his age.  His back was found to be 
bilaterally symmetric without gross scoliosis.  There was 
mild thoracic kyphosis of natural aging.  The examiner found 
no palpable spasms or tenderness.  X-ray studies of the 
thoracic spine revealed moderate spondylosis throughout.  X-
ray studies of the lumbar spine revealed mild compression of 
the superior endplate of L1, which might have been old, as 
there was associated osteophytic spurring.  Also revealed was 
degenerative disc disease at the L1-2 level and degenerative 
facet disease at L4-5 and L5-S1.  The diagnosis included the 
following:  

1) Lumbar strain.  In service.  Resolved 
without residuals.  2) Thoracolumbar djd.  
After service consistent with natural 
aging.  Lumbar L1 compression fracture 
with L1-2 ddd of uncertain age and 
etiology.  Not caused by or related to 
#1.   

See report of VA examination dated in April 2009.

In his rationale for the diagnosis and opinion as to 
etiology, the VA examiner stated the following:

Medical record documentation is silent 
for a mechanism of injury during service 
for the L1 compression fracture and 
subsequent L1-2 ddd.  The veteran's djd 
(osteoarthritis) is consistent with 
natural aging.  

See report of VA examination dated in April 2009.

The examiner also made a point of indicating that the 
Veteran's thoracolumbar degenerative joint disease was not 
diagnosed within one year of separation from service.

After a careful review of the Veteran's service treatment 
records, VA examination, VA treatment reports, and private 
treatment reports the Board finds that a preponderance of the 
evidence is against the Veteran's claim of service connection 
for arthritis of the thoracic spine.  First, the Veteran's 
service treatment records were silent for any treatment or 
diagnosis involving the Veteran's thoracic spine during 
service.  Second, the Veteran's thoracic spine was evaluated 
normal at separation examination in 1979.  Third, while the 
Veteran may have had treatment for episodic back problems 
over the years, such problems were never related to any 
aspect of his period of service.  Finally, the VA examiner 
specifically found that the Veteran's thoracic spine problems 
were not related to service.  The April 2009 VA examiner 
related the Veteran's arthritis of the thoracic spine to 
aging.  The file contains no other medical opinion to weigh 
against the opinion of the April 2009 examiner.    

In short, there is no probative evidence that relates the 
Veteran's arthritis of the thoracic spine to his military 
service.  A  Veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for arthritis of the thoracic spine. 

In regards to the issue of service connection for lumbar 
strain the Board finds that the preponderance of the evidence 
is also against the Veteran's claim.  While it has already 
been discussed that the Veteran was treated once during 
service for low back pain in 1975, subsequent service 
treatment records are silent as to any ongoing or chronic low 
back problems.  Additionally, the low back was found to be 
normal on the 1979 examination prior to separation.  At no 
time during service was he diagnosed with a chronic lumbar 
condition or shown to have an inservice injury to his lumbar 
spine.  In addition, the Veteran's January 1980 VA 
examination found his spine to be normal.  While the Veteran 
may have had treatment for episodic back problems over the 
years, such problems were not related by medical 
professionals to any aspect of his period of service.  
Finally, there is the April 2009 VA examiner's opinion 
against any connection between the Veteran's low back 
disorder and service.  The Board finds that the April 2009 VA 
examiner's opinion that the Veteran's lumbar condition was 
due to aging and not due to an in-service resolved lumbar 
strain to be quite probative.  The file contains no 
etiological opinion favoring the Veteran's claim.  Without 
the Veteran establishing an etiological connection between 
his military service and his disability service connection 
must be denied.  See Boyer, 210 F.3d 1351, 1353.  

In sum, the preponderance of the competent evidence is 
against finding that the Veteran's lumbar strain or arthritis 
of the thoracic spine is related to any aspect of his 
military service.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Atrial Fibrillation

Atrial fibrillation was not diagnosed during service or noted 
at the Veteran's separation examination in 1979.  Atrial 
fibrillation was first diagnosed in 2003.  This lengthy 
period between separation and 2003, without treatment for the 
claimed condition, is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
any claim for direct service connection.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  No medical professional has linked atrial 
fibrillation to any aspect of the Veteran's period of 
service.  To the contrary, the April 2009 VA examiner 
specifically found that there was no such link.  For these 
reasons service connection for atrial fibrillation on a 
direct basis must be denied.

The Veteran contends that his current atrial fibrillation is 
due to his military service, specifically due to Agent Orange 
exposure while serving in the Republic of Vietnam.  

The Board notes that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The presumptions for diseases related to Agent Orange 
exposure is codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence.  However, the presumption only exists for those 
diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Atrial 
fibrillation is not one of those listed diseases.  See 38 
C.F.R. §§ 3.307 and 3.309(e). 

The Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an 
agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute. 
 See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  

As noted above, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.   See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for atrial fibrillation on a 
direct or secondary basis.  As already addressed above, the 
Board finds no basis to presumptively grant service 
connection for atrial fibrillation due to Agent Orange 
exposure.  As service medical records reflect that the 
Veteran served in the Republic of Vietnam in 1970 (see, 
service medical records, dated in August and September 1970, 
reflecting that the Veteran sought treatment for unrelated 
disabilities in August and September 1970 at the Medical Aid 
Station Pleiku Airport, Republic of Vietnam), he is presumed 
to have been exposed to Agent Orange. See, 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Nevertheless, the Secretary of VA 
has specifically determined there is no presumptive positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Atrial fibrillation has not been found to be 
associated with Agent Orange exposure.  Thus, service 
connection on a presumptive basis cannot be granted.  

The Veteran has also asserted that his atrial fibrillation is 
secondary to his service-connected diabetes mellitus.  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

At the Veteran's April 2009 VA examination it was noted that 
the Veteran was diagnosed with atrial fibrillation in January 
2003 and that his medical records were silent for atrial 
fibrillation in service or prior to 2003.  The examiner 
stated that the Veteran's atrial fibrillation may be due to 
natural aging or the left atrial enlargement, which may be 
due to hypertension (which is not service-connected).  The 
examiner noted that the Veteran's diabetes mellitus was 
diagnosed less then two years prior to his atrial 
fibrillation.  For this reason, the examiner concluded "the 
veteran's atrial fibrillation is not caused by or related to 
the DM [diabetes mellitus]."  The examiner went on to state 
that the preponderance of the medical evidence does not 
support Agent Orange as a proximate cause of the Veteran's 
atrial fibrillation.  The examiner concluded that there was 
no objective evidence to support worsening of the Veteran's 
atrial fibrillation due to diabetes mellitus.  The record 
contains no other contrary medical opinions that would favor 
the Veteran's claim. 

The Board can only conclude that the preponderance of the 
medical evidence is against the Veteran's claim that his 
atrial fibrillation is due to his service-connected diabetes 
mellitus.  Generally, when a Veteran contends that a service-
connected disorder has caused or aggravated a secondary 
disability, there must be competent medical evidence of such 
causation or aggravation.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail 
on the issue of secondary service causation, the record must 
show: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.  In this 
case, however, the medical evidence shows that the Veteran's 
atrial fibrillation could be related to his hypertension, 
which is not a service-connected disability, and that it is 
not related to his service-connected diabetes mellitus.  
Therefore, service connection on a secondary basis can not be 
granted.  

Significantly, there is no competent evidence that provides a 
nexus between the Veteran's atrial fibrillation and any 
aspect of his military service, including exposure to Agent 
Orange or his service-connected diabetes mellitus.  While the 
Veteran is competent to discuss the symptoms he is 
experiencing, he is not competent to establish a nexus 
between his post-service atrial fibrillation and his period 
of service or service-connected diabetes mellitus.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Given these facts, the Board finds that service connection 
for atrial fibrillation must be denied on a direct basis, a 
presumptive basis, and on a secondary service connection 
basis.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for lumbar strain is denied.

Service connection for arthritis of the thoracic spine is 
denied.

Service connection for atrial fibrillation is denied.


REMAND

In February 2008 the Board remanded the issue of entitlement 
to service connection for bilateral hearing loss in order for 
the Veteran to be afforded a VA audiological examination to 
determine the nature and likely etiology of his bilateral 
hearing loss.  The April 2009 VA examiner diagnosed the 
Veteran with mild sloping to severe sensorineural hearing 
loss in the right ear and mild sensorineural hearing loss in 
the left ear.  He provided an opinion that weighs against the 
likelihood that the Veteran's hearing loss in either ear is 
related to service.  

The Board finds that the April 2009 VA examiner's opinion 
needs clarification or that a new VA audiological examination 
needs to be administered.  The examiner did not discuss early 
notations indicative of hearing loss in the Veteran's service 
treatment records.  Specifically, the examiner did not 
discuss the fact that the October 1979 separation examination 
showed right ear high frequency loss.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board 
notes that the absence of a hearing disability during service 
is not always fatal to a service connection claim.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here there appears 
to be at least some showing of hearing loss during service, 
and the significance of this history was not addressed on the 
report of the April 2009 VA examination.  

Accordingly, the Board finds that the RO should arrange for 
the April 2009 VA audiologist to clarify his opinion after 
thoroughly reviewing and discussing the Veteran's entire 
claims file, particularly the records from service and the 
separation examination.  If the April 2009 VA examiner is not 
available or can not render a clear opinion, the RO should 
arrange for the Veteran to undergo a VA examination in order 
to obtain a medical opinion as to the likelihood that any 
current hearing loss disability is related to noise exposure 
or other event or incident of the Veteran's service.  The VA 
audiologist who renders the opinion should clearly review the 
Veteran's claims file and should specifically discuss any in-
service hearing loss shown.

The Veteran is hereby advised that failure to report to any 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1. The RO should arrange for the April 
2009 VA audiologist to clarify his 
opinion after thoroughly reviewing and 
discussing the Veteran's claims file.  If 
the April 2009 VA examiner is not 
available or can not render a clear 
opinion the RO should arrange for the 
Veteran to undergo another VA examination 
in order to ascertain the nature and 
likely etiology of the his bilateral 
hearing loss.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history (particularly his service 
treatment records and the report of his 
separation examination) as well as his 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran has a current bilateral hearing 
disability due to an event or incident of 
service, including documented noise 
exposure.  In rendering his/her opinion 
the VA audiologist should discuss the 
Veteran's in-service hearing loss and 
audiograms. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


